DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed July 1, 2022.  Currently, claims 1, 3-7, 9-14 are pending.  Claims 12-14 have been withdrawn as drawn to non-elected subject matter. 

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.

Any objections and rejections not reiterated below are hereby withdrawn.

The 102 rejections have been withdrawn in view of the amendments to the claims to require particular methylation sites and an administration step. 
The 101 rejection has been withdrawn in view of the cancellation of the claims.  The claims do not recite a judicial exception.  
	
Election/Restrictions
Applicant's election of Group I, claims 1-11 in the paper filed October 7, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/IB2018/000385, filed March 19, 2018 and claims priority to provisional application 62/472,860, filed March 17, 2017.

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Newly amended Claims 1, 3-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto et al. (BMC Cancer, Vol. 14, No 641, pages 1-11, 2014) in view of Malley et al. (Acta Neuropathologica, Vol. 121, pages 651-661, 2011). 
Kanemoto teaches performing a method of deep-sequencing of the MGMT promoter in a glioblastoma subject following bisulfite treatment and detecting methylation of the MGMT promoter.  Specifically, Kanemoto teaches performing deep sequencing of the MGMT promoter region after bisulfite treatment to clarify the global methylation status of the promoter region (page 2, col. 2).  Next generation sequencing was performed by MiSeq (page 3, col. 2).  Kanemoto teaches the mean depth of MiSeq sequencing was 80,817 reads (page 8, col. 1).  Moreover, Kanemoto teaches MGMT promoter methylation is a prognostic and predictive factor of alkylating chemotherapy, namely TMZ therapy, for glioblastoma patients.  
Kanemoto specifically teaches performing deep sequencing of the MGMT promoter region after bisulfite treatment to clarify the global methylation status of the region.  Kanemoto teaches it is important to characterize the intratumor heterogeneity of MGMT promoter methylation.  Figure 3 illustrates each of the CpG sites in the MGMT promoter region.  Figure 3 illustrates the Miseq sequencing region is located over exon 1.  Kanemoto teaches the sequences and the PCR primers used in the analysis were constructed according to the MGMT promoter sequences of X61657.1.  The BLAST demonstrates the CpG sites are within the methylated region of Exon 1.  

    PNG
    media_image1.png
    454
    705
    media_image1.png
    Greyscale

	

Kanemoto does not specifically teach administering an alkylating agent after detecting by deep-sequencing methylation of the MGMT promoter at position 44 and 61 of SEQ ID NO: 1. 

	SEQ ID NO: 1 was blasted against chromosome 10 (Feb 2009, GRCh37/hg19) and aligned as provided below. SEQ ID NO: 1 is located at 131,265,476-131,265,602.  
	Position 44 is located at position 131,265,519
	Position 61 is located at position 131,265,536

    PNG
    media_image2.png
    452
    584
    media_image2.png
    Greyscale


	Malley et al. (Acta Neuropathologica, Vol. 121, pages 651-661, 2011) teaches the region of the MGMT CpG island critical for transcriptional regulation is preferentially methylated in glioblastoma cells.  The MGMT CGI, which spans 762 bp (chr10:131,264,949–131,265,710) and contains 98 CpG dinucleotides, was defined according to the UCSC Human Genome Browser on Human Feb. 2009 (GRCh37/hg19) Assembly (http://genome.ucsc.edu). 
	When the (chr10:131264949–131265710) region is analyzed and the 98 CpG sites are counted position 44 of SEQ ID NO: 1 appears to be #73 and position 66 appears to be #76.  Figure 1 below illustrates this is in MGMT Exon 1 region.  


    PNG
    media_image3.png
    314
    815
    media_image3.png
    Greyscale


	Consecutive numbers were assigned to the CpGs from 5′ to 3′ on the coding strand of MGMT, starting from CpG1 (−452 bp from the transcription start site (TSS) [13]) through CpG98 (+308 bp). The relative positions of all CpGs studied are listed in Supplementary Table 2. Malley teaches CpG 73-90 were highly methylated and deemed DMR2.  Malley teaches Glioblastomas that have MGMT methylation respond to temozolomide (abstract).  Further, Malley teaches “given the fact that the methylation levels are heterogeneous within DMR2 and that methylation at even a single CpG may have an impact on transcription, it is important to thoroughly examine methylation levels at all individual CpGs within DMR2” (page 659-660).  Malley further provides the ultimate evaluation for the efficacy of the MGMT methylation assay is to test its ability to predict therapeutic response and/or patients’ survival.  The findings will help establish an accurate and robust clinical test for MGMT methylation in gliomas.  

    PNG
    media_image4.png
    573
    1378
    media_image4.png
    Greyscale

	Malley provides that DMR2 is CpG sites 73-90.  This is 17 particular, well characterized CpG sites.  
Moreover, Kanemoto teaches MGMT methylation is a prognostic and predictive factor of alkylating chemotherapy, namely TMZ therapy, for glioblastoma patients.  Kanemoto teaches the current standard of care for GB patients is surgical resection combined with radiation and concomitant adjuvant temozolomide (TMZ) therapy.  Kanemoto specifically teaches that the methylation of the MGMT promoter is associated with sensitivity to alkylating chemotherapy drugs and is recognized as a prognostic factor for GP patients. Kanemoto specifically teaches that in elderly GB patients, the methylation status of the MGMT promoter was predictive of the outcomes of low-grate glioma patients treated by TMZ monotherapy (page 9, col. 2).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have analyzed GB patient DNA for MGMT methylation and treated patients with methylated MGMT promoters with TMZ, as taught by Kanemoto and Malley.  Kanemoto specifically teaches TMZ is the front line therapy used for glioblastoma and Kanemoto specifically teaches methylation of the MGMT promoter is a prognostic factor for GB patients.  Performing a comparison of SEQ ID NO: 1 to the art, the claimed CpG sites are located within DMR2 of Malley.  Malley specifically identifies this region as a region to analyze for therapy decisions.  Thus, it would have been obvious to analyze CpG sites at positions 44 and 61 of SEQ ID NO: 1, detect methylation and administer the front line therapy to those GB patients likely to be sensitive and respond to the therapy. 
Response to Arguments
	The response traverses the rejection.  The response asserts Kanemoto does not teach, suggest or provide guidance to the skilled artisan to detect methylation at CpG positions comprising CpG position 44 and 61 of SEQ ID NO: 1 and administer an alkylating agent to the subject after methylation is detected at these positions.  The response argues that the promoter region surrounding position 44 would be characterized as having low methylation percentage.  This argument has been considered but is not convincing.  Based upon the alignment of SEQ ID NO: 1 to the chromosome 10 (Feb 2009, GRCh37/hg19),  positions 44 and 61 of SEQ ID NO: 1 correspond to regions in exon 1. Applicant states position 44 would be characterized as having low methylation percentage.  Position 44 of Kanemoto and position 44 of the instant application do not appear to correspond.  Cpg44 appears to be upstream of Exon 1.  However, when SEQ ID NO: 1 is blasted against chromosome 10, SEQ ID NO: 1 and positions 44 and 61 appear to be in exon 1, the region identified by Kanemoto as methylated.  
	Even if position 44 of SEQ ID NO: 1 is located in the promoter region, Applicant states that Kanemoto directs the skilled artisan to evaluate the methylation status of the entire MGMT promoter region.  It is noted that the instant claims encompass analysis of each and every site on the promoter.  The claim is not directed at analyzing only position 44 and only position 61 of SEQ ID NO: 1.  
	Thus, for the reasons above and those already of record, the rejection is maintained.

Newly Amended Claims 1, 3-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanCriekinge (US 2016/0017415, January 21, 2016) in view of Malley et al. (Acta Neuropathologica, Vol. 121, pages 651-661, 2011).
VanCriekinge teaches methods for analyzing MGMT methylation status.  VanCriekinge teaches Next-generation sequencing, i.e. deep sequencing, could be used as an alternative to methylation-specific PCR (MSP) to determine the methylation status of one or more genes (para 79).  The advantages associates are it allows for easier multiplexing and the information content obtained with NGS is vastly larger (para 79).  VanCriekinge teaches 121 GBM samples were analyzed using MSP and NGS.  Figure 1 illustrates flanking primers amplify the target region (limitations of Claim 9-10).  VanCriekinge teaches a sequencing depth of 100,000X is envisioned for each sample (para 82)(limitations of Claim 11).  VanCriekinge teaches when the MGMT gene is methylated, methylation indicates a better prognosis due to beneficial response to chemotherapy using alkylating agents such as temozolomide (TMZ) and radiotherapy (para 81).  
VanCriekinge does not specifically teach administering an alkylating agent after detecting by deep-sequencing methylation of the MGMT promoter at position 44 and 61 of SEQ ID NO: 1. 

	SEQ ID NO: 1 was blasted against chromosome 10 (Feb 2009, GRCh37/hg19) and aligned as provided below. SEQ ID NO: 1 is located at 131,265,476-131,265,602.  
	Position 44 is located at position 131,265,519
	Position 61 is located at position 131,265,536

    PNG
    media_image2.png
    452
    584
    media_image2.png
    Greyscale


	Malley et al. (Acta Neuropathologica, Vol. 121, pages 651-661, 2011) teaches the region of the MGMT CpG island critical for transcriptional regulation is preferentially methylated in glioblastoma cells.  The MGMT CGI, which spans 762 bp (chr10:131,264,949–131,265,710) and contains 98 CpG dinucleotides, was defined according to the UCSC Human Genome Browser on Human Feb. 2009 (GRCh37/hg19) Assembly (http://genome.ucsc.edu). 
	When the (chr10:131264949–131265710) region is analyzed and the 98 CpG sites are counted position 44 of SEQ ID NO: 1 appears to be #73 and position 66 appears to be #76.  Figure 1 below illustrates this is in MGMT Exon 1 region.  


    PNG
    media_image3.png
    314
    815
    media_image3.png
    Greyscale


	Consecutive numbers were assigned to the CpGs from 5′ to 3′ on the coding strand of MGMT, starting from CpG1 (−452 bp from the transcription start site (TSS) [13]) through CpG98 (+308 bp). The relative positions of all CpGs studied are listed in Supplementary Table 2. Malley teaches CpG 73-90 were highly methylated and deemed DMR2.  Malley teaches Glioblastomas that have MGMT methylation respond to temozolomide (abstract).  Further, Malley teaches “given the fact that the methylation levels are heterogeneous within DMR2 and that methylation at even a single CpG may have an impact on transcription, it is important to thoroughly examine methylation levels at all individual CpGs within DMR2” (page 659-660).  Malley further provides the ultimate evaluation for the efficacy of the MGMT methylation assay is to test its ability to predict therapeutic response and/or patients’ survival.  The findings will help establish an accurate and robust clinical test for MGMT methylation in gliomas.  

    PNG
    media_image4.png
    573
    1378
    media_image4.png
    Greyscale

	Malley provides that DMR2 is CpG sites 73-90.  This is 17 particular, well characterized CpG sites.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have analyzed GB patient DNA for MGMT methylation and treated patients with methylated MGMT with TMZ, as taught by VanCriekinge and Malley.  VanCriekinge specifically teaches methylation of the MGMT is a prognostic factor for alkylating agents in glioblastoma multiform patients.  VanCriekinge  teaches when the gene is methylated this indicates a better prognosis due to a beneficial response to chemotherapy using TMZ and radiotherapy.  Performing a comparison of SEQ ID NO: 1 to the art, the claimed CpG sites are located within DMR2 of Malley.  Malley specifically identifies this region as a region to analyze for therapy decisions.  Thus, it would have been obvious to analyze CpG sites at positions 44 and 61 of SEQ ID NO: 1, detect methylation and administer the front line therapy to those GB patients likely to be sensitive and respond to the therapy. 
Response to Arguments
	The response traverses the rejection.  The response asserts VanCriekinge does not teach, suggest or provide guidance to the skilled artisan to detect methylation at CpG positions comprising CpG position 44 and 61 of SEQ ID NO: 1 and administer an alkylating agent to the subject after methylation is detected at these positions.  The response argues that the promoter region surrounding position 44 would be characterized as having low methylation percentage.  This argument has been considered but is not convincing because positions 44 and 61 of SEQ ID NO: 1 correspond to regions in exon 1. 
	Thus, for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable over the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 19, 2022